      Case 4:20-cr-00045-RSB-CLR Document 85 Filed 01/27/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                    )
                                            )   CASE NO: 4:20-CR-045
v.                                          )
                                            )
JOHN PAUL JOSEPH KEEGAN                     )

                                       ORDER

      This matter is before the Court on the United States of America’s Motion for

Reciprocal Discovery, Doc. 29, to which no objections were filed.         After careful

consideration, and for good cause shown, the Court GRANTS the Government’s

Motion.

      The Court ORDERS that Defendant produce the requested materials as soon

as practicable, but not later than fourteen days in advance of the trial of this matter.

      SO ORDERED, this WK day of -DQXDU\.




                                        ________________________________________
                                        __________
                                                ____
                                                 __________________
                                                                  ______
                                        CHRISTOPHER
                                        CH
                                         HRI
                                           R ST OPHER L. RAY
                                               TOP
                                        UNITED STATE
                                                  STATES   MAGISTRATE JUDGE
                                                       ES MAGISTRAT
                                        SOUTHERN DISTRICT OF GEORGIA
